DETAILED ACTION
Claims 2-4 and 6-11 were rejected in Office Action mailed on 03/02/2022.
Applicant filed a response, amended claims 3 and 6 on 05/21/2022.
Claims 2-4, 6-15, and 18-22 are pending, and claims 12-15 and 18-22 are withdrawn.
Claims 2-4 and 6-11 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, line 2, is objected to because of the following informalities:  
Claim 4, line 2, it is suggested to add “.” after “thereof”.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renock et al., US 7, 208, 437 B2 (Renock), in view of Kim et al., Vertically aligned carbon nanotubes grown by pyrolysis of iron, cobalt, and nickel phthalocyanines, J. Phys. Chem., 2003, 107, 9249-9255 (Kim).
Regarding claims 2-4 and 6-8, Renock discloses a catalyst is synthesized by a method in which a catalytic metal such as platinum or another noble metal is dispersed onto a support member (i.e., a catalyst comprising: a support; a metal particle supported on the support), such as a carbon support having platinum dispersed thereupon, (Renock, Abstract; col. 4, lines 56-62; claim 14), and the catalyst has significant utility in a variety applications including use as an oxygen reduction catalyst in fuel cells (Renock, Abstract).

Renock further teaches a transition metal macrocycle is also adsorbed onto the support, and the support is heat treated so as to at least partially pyrolyze the macrocycle and anchor the transition metal to the support, in one general method for the preparation of catalytic materials 
wherein the catalytic metal is alloyed with the transition metal either during the pyrolysis step, or in a separate step (Renock, Abstract; claims 1, 5-11 and 14-15), 

wherein said transition metal macrocycle comprises a phthalocyanine (Renock, claim 3), and the transition metal is selected from the group consisting of: Fe, Go, Cr, and Ni (Renock, claim 4) (i.e., phthalocyanine; M-phthalocyanine),

wherein the step of heat treating said support having said transition metal macrocycle adsorbed thereonto comprises maintaining said support in an inert atmosphere at a temperature in the range of 600-800°C. for at least two hours (Renock, claims 9-10);

Therefore, it is clear that the transitional metal macrocycle would necessarily be disposed as a coating layer on a surface of the catalytic metal and a surface of the support, in order to be able to at least partially pyrolyze the macrocycle and anchor the transition metal to the support and to be able to have the catalytic metal is alloyed with the transition metal either during the pyrolysis step, or in a separate step (i.e., a coating layer disposed on a surface of the metal particle and a surface of the support).

Further, given that the step of heat treating the support having said transition metal (i.e., hetero element) macrocycle adsorbed thereonto comprises maintaining said support in an inert atmosphere at a temperature in the range of 600-800 °C for at least two hours, which is identical/substantially identical to the materials to form the coating layer comprising a carbon layer and the method of forming the coating layer, i.e., carbonized through heat treatment to form the carbon coating layer containing carbon doped with a hetero element (original claims 13, 16 and 18; specification, [029] and [031]), as set forth above, it is clear that the heat-treated of the transition metal macrocycle adsorbed thereonto the support would inherently form the coating layer comprising a carbon layer and the method of forming the coating layer carbonized through heat treatment to form the carbon coating layer containing carbon doped with the transition metal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claims 2 and 6-7, Renock does not explicitly disclose the coating layer comprises any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer.

With respect to the difference, Kim teaches carbon nanotubes grown on silicon substrates by pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine (Kim, Abstract). 
Kim specifically teaches the mixture was vaporized at 550 °C and carried by the flow or Ar (30-150 sccm)/H2 (5-10 sccm) into the second heating stage of the quartz tube, where the pyrolysis was performed at 700-1000 °C, the carbon nanotubes were grown for 20 min (Kim, page 9249, left column, bottom paragraph); high-purity carbon tubes are grown at 700, 750°C using FePc (i.e., iron phthalocyanine), the respective lengths are 2.5, 5 µm (Kim, page 9250, section 3 Results, 1st-2nd paragraphs). Kim further teaches increasing temperature from 700 to 1000 °C, using FePc is about 2 times higher than the case of CoPc and NiPc (i.e., type of transition metal in the transition metal phthalocyanine) affect the CNT growth rate (Kim, p. 9255, Conclusion - first paragraph).
As Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph)
Kim is analogous art as Kim is drawn to pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine.
In light of the motivation of producing carbon nanotubes during pyrolysis of phthalocyanine compounds as taught by Kim, as set forth above, it therefore would be obvious for a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the pyrolysis step of Renock, to form carbon nanotubes having a length, including that claimed range, on the surface of formed on all or part of the surface of the heated treated transitional metal macrocycle layer in Renock, in order to provide extraordinary mechanical and electrical properties, depending on the desired end use, and thereby arrive at the claimed invention.


Regarding claims 9-10, Renock discloses the transition metal macrocycle adsorbed onto the support, wherein the support is heat treated to at least partially pyrolyze the macrocycle and anchor the transition metal to the support, wherein the catalytic metal is alloyed with the transition metal, wherein the catalytic metal is alloyed with the anchored transition metal so as to produce a catalyst which has the catalytic metal anchored to the substrate via the transition metal with which it is alloyed. (Renock, Abstract; col. 2, lines 21-33), wherein particles of the catalytic metal are anchored to the substrate prevents them from being lost, or from further agglomeration, either of which would comprise the efficiency of the catalyst, wherein the deposition and dispersion of the catalytic material may be controlled so as to economize on metal use while maximizing the catalytic efficiency thereof (Renock, col. 6, lines 27-33).

Although Renock in view of Kim does not explicitly disclose a thickness of the claimed coating layer and a content of the claimed coating layer based on a total weight of the catalyst, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of invention, it would be obvious to a person of ordinary skill in the art to modify the thickness and the content of the layer of the transition metal macrocycle of Renock in view of Kim (e.g., using a molar ratio of the transition metal of the transition metal macrocycle and the particles of the catalytic metal, Renock, column 5, lines 4-11), including that presently claimed, in order to sufficiently anchor the particles of the catalytic metal to the substrate and prevent further agglomeration, either of which would comprise the efficiency of the catalyst (Renock, column 6, 4th paragraph).

Regarding claim 11, Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph),
wherein the conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 affect the growth of carbon nanotubes (Kim, page 9249, left column, bottom paragraph; page 9250, section 3; Results, 1st-2nd paragraphs and page 9255, Conclusion - first paragraph).
Although there is no explicit disclosure on the amount of the carbon nanotubes in the catalyst in Renock in view of Kim, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

 At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the conditions, such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2, to form an amount of carbon nanotube in the catalyst of Renock in view of Kim, including over the amount presently claimed, in order to provide extraordinary mechanical and electrical properties in a product in Renock in view of Kim, depending on the desired end use, and thereby arrive at the claimed invention. 


Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., KR 20070035710 A (Chan) (provided in IDS received on 06/24/2020), in view of Kim.
The examiner has provided a machine translation of Chan et al., KR 20070035710 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 2-4 and 6-8, Chan discloses in catalyst for fuel cells, wherein the catalytic metal is supported on a carrier (reading upon A catalyst comprising: a support, a metal particle supported on the support) (Chan, page 8, claims).
Chan further discloses preparing a catalyst precursor by mixing a catalyst metal and a complex compound connected by a nitrogen-carbon bond to a central metal, heat treating the catalyst precursor in an inert gas atmosphere; wherein the catalyst precursor comprises a metal-containing phthalocyanine-based compound; wherein the center metal (i.e., the center metal of the metal-containing phthalocyanine-based compound) can be Fe, Co, Cu, Ni, Zn and Mn; wherein the heat treatment step is performed under an inert atmosphere of 500 to 1000 °C (Chan, page 9).
Further, given that the step of heat treating the catalyst precursor having the metal-containing phthalocyanine-based compound is performed under an inert atmosphere of 500 to 1000 °C, which is identical/substantially identical to the materials to form the coating layer comprising a carbon layer and the method of forming the coating layer, i.e., carbonized through heat treatment to form the carbon coating layer containing carbon doped with a hetero element (original claims 13, 16 and 18; specification, [029] and [031]), as set forth above, it is clear that the step of heat treating the catalyst precursor having the metal-containing phthalocyanine-based compound would inherently form the coating layer comprising a carbon layer and the method of forming the coating layer carbonized through heat treatment to form the carbon coating layer containing carbon doped with the transition metal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Further regarding claims 2 and 6-7, Chan does not explicitly disclose the coating layer comprises any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer.
With respect to the difference, Kim teaches carbon nanotubes grown on silicon substrates by pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine (Kim, Abstract). 
Kim specifically teaches the mixture was vaporized at 550 °C and carried by the flow or Ar (30-150 sccm)/H2 (5-10 sccm) into the second heating stage of the quartz tube, where the pyrolysis was performed at 700-1000 °C, the carbon nanotubes were grown for 20 min (Kim, page 9249, left column, bottom paragraph); high-purity carbon tubes are grown at 700, 750°C using FePc (i.e., iron phthalocyanine), the respective lengths are 2.5, 5 µm (Kim, page 9250, section 3 Results, 1st-2nd paragraphs). Kim further teaches increasing temperature from 700 to 1000 °C, using FePc is about 2 times higher than the case of CoPc and NiPc (i.e., type of transition metal in the transition metal phthalocyanine) affect the CNT growth rate (Kim, p. 9255, Conclusion - first paragraph).
As Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties.
Kim is analogous art as Kim is drawn to pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine.
In light of the motivation of producing carbon nanotubes during pyrolysis of phthalocyanine compounds as taught by Kim, as set forth above, it therefore would be obvious for a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the heat treating step of Chan, to form carbon nanotubes having a length, including that claimed range, on all of part of the surface of the heat treated catalyst precursor having the metal-containing phthalocyanine-based compound, in order to provide extraordinary mechanical and electrical properties, depending on the desired end use, and thereby arrive at the claimed invention. 


Regarding claims 9-10, Chan further discloses the size of the catalytically active material (i.e., catalyst metal) is reduced, the catalyst utilization efficiency is improved through a catalyst precursor composition comprising a catalyst metal and a metal-containing phthalocyanine-based compound (Kim, page 4, 4th-5th paraphs); preparing the catalyst precursor by mixing a catalyst metal and a complex compound connected by a nitrogen-carbon bond to a central metal (i.e., a metal-containing phthalocyanine-based compound), heat treating the catalyst precursor in an inert gas atmosphere (Kim, page 9).
Although Chan in view of Kim does not explicitly disclose a thickness of the claimed coating layer and a content of the claimed coating layer based on a total weight of the catalyst, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of invention, it would be obvious to a person of ordinary skill in the art to modify the thickness and the content of the heat treated metal-containing phthalocyanine-based compound of the catalyst for fuel cells of Chan in view of Kim (e.g., using a molar ratio of the metal-containing phthalocyanine-based compound and the supported catalytic metal, Chan, page 7, Examples 1 and 3), including that presently claimed, in order to optimize the size of the catalytically active material (Chan, page 4, 4th paragraph), depending on the desired end use, and thereby arrive at the claimed invention.


Regarding claim 11, Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph),
wherein the conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 affect the growth of carbon nanotubes (Kim, page 9249, left column, bottom paragraph; page 9250, section 3; Results, 1st-2nd paragraphs and page 9255, Conclusion - first paragraph).
Although there are no disclosures on the amounts of carbon nanotubes in the catalyst of Chan in view of Kim, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the heat treating step of Chan in view of Kim, to form varying content of carbon nanotubes, including that claimed range, in order to provide extraordinary mechanical and electrical properties, depending on the desired end use, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amended claims 3-4 and 6, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new claim objection as set forth above.

Response to Arguments
Applicant primarily argues:
“As evidence by TABLE 2 in the description, the CNF/CNT (5) of the present application can further improve mass transfer capacity and performance of the catalyst (See para. [0068]: "The any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof can be grown in three dimensions on the coating layer of the surface of the catalyst upon carbonization of any one selected from the group consisting of phthalocyanine, M-phthalocyanine and a mixture thereof The any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof can further improve mass transfer capacity and performance.”

Remarks, p. 12

The Examiner respectfully traverses as follows:
The data to show advantageous effects by formation of any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer in the present invention is not persuasive for the reasons set forth below. 
The data is not commensurate in scope with the claims. The data uses a specific support and a specific type of a specific metal particle supported on the specific support in a specific weight ratio, (i.e., Pt/C, TEC10E50E, manufactured by Tanaka), a specific amount and thickness of a coating layer disposed on a surface of the metal particle and a surface of the support, wherein the coating layer comprises a carbon coating layer comprising a specific amount of a carbon doped with specific type of specific amount of hetero elements (i.e., Co or N from 0.1 g of co-phthalocyanine) and a specific amount and a specific type of carbon nanofibers, carbon nanotube or a mixture thereof, on the surface of the carbon coating layer (i.e., obtained by using 0.1 g of co-phthalocyanine on 1.0 gram of Pt/C catalyst of TEC10E50E, manufactured by Tanaka), while the claim broadly recites any support; any type of a metal particle supported on the support in any weight ratio; and any amount of a coating layer disposed on a surface of the metal particle and a surface of the support, wherein the coating layer comprises: any amount of a carbon coating layer comprising a carbon doped with any amount and any type of a hetero element; and any amount and any type of any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer.	


Further, Kim already recognized the criticality of having the carbon nanotubes because of their extraordinary mechanical (i.e., durability) and electrical properties (i.e., mass transfer capacity and performance).  Therefore, the advantageous properties of having the carbon nanotube on the surface of the catalyst are not unexpected.

Applicant further argues:
“Renock does not teach or suggest that, in addition to the carbon coating layer produced through pyrolysis of M-phthalocyanine, CNF/CNT should be formed on the surface thereof.”

Remarks, p. 13

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Renock does not expressly teach the claimed any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Renock does not disclose the entire claimed invention. Rather, Kim is relied upon to teach claimed elements missing from Renock. See p. 8-9 of the Office Action mailed 03/02/2022.

Applicant further argues:
“Although Kim discloses 'vertically aligned CNTs' produced through pyrolysis of M-phthalocyanine, (i) Kim does not belong to an analogous art to the claimed invention (i.e., Kim cannot be used as a prior art for establishing obviousness of the claimed invention) because it is field emission displays (FED) and nanoscale electronics rather than a catalyst that are specified in Kim as the potential applications of the 'vertically aligned CNTs,' and (ii) Kim cannot provide a skilled person with any reason to form CNT on the carbon coating layer of Renock because it does not provide any hint about the possibility that CNTs formed on an outermost coating layer of a catalyst could affect the performance of the catalyst. 
Therefore, Kim fails to teach or suggest "wherein the coating layer comprises: a carbon coating layer comprising a carbon doped with a hetero element; and any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer," as recited in claim 2.”

Remarks, p. 14

The Examiner respectfully traverses as follows:
As cited in MPEP 2141.01(a), 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Kim is analogous art to the present invention, given that (1) Kim is from the same field of endeavor as the claimed invention, i.e., they are both drawn to using method to form carbon nanotube (Kim, Abstract; claims 2 and 6), or (2) Kim is reasonably pertinent to the problem faced by the inventor, i.e., to form carbon nanotubes having a length, including that claimed range, on the surface of formed on all or part of the surface of the heated treated transitional metal macrocycle layer in Renock, in order to provide extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph), while the present invention is to form a coating layer, having carbon nanotube, to cover and protect the surface of metal particles and the support, and ultimately improve the durability of the catalyst (i.e., mechanical properties) (specification, [0061]). 
Therefore, Kim is analogous to the present invention.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                

                                                                                                                                                                        /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732